Citation Nr: 0606069	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  03-15 379A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for service-connected diabetes mellitus type II with slight 
peripheral neuropathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife





ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from June 1942 to July 1968.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal of rating decisions of the RO.  

The veteran appeared at a hearing before the undersigned 
Veterans Law Judge at the RO in January 2006.  

The Board notes that a statement indicating that the veteran 
wished to withdraw his claim was received at the RO in 
December 2005.  Apparently no action was taken by the RO 
regarding a withdrawal, and the veteran indicated at the 
January 2006 hearing that he wished to continue his appeal.  

Prior to the January 2006 hearing and the subsequent receipt 
of this appeal at the Board, the veteran's representative 
submitted a Motion to Advance on the Docket.  This motion was 
submitted directly to the RO in October 2005, and has only 
now come to the attention of the Board as it prepares to 
address the veteran's appeal.  

The Board is addressing this appeal within weeks of the 
January 2006 hearing, and almost immediately following 
transfer of the case to the Board.  Therefore, the Board will 
proceed with consideration of the veteran's appeal without 
pausing to rule on the motion, as to do so in this case would 
result in additional delay, thereby defeating the very 
purpose of the motion.  

The Board notes the veteran's February 2003 Notice of 
Disagreement addressed the issues of increased evaluations 
for the service-connected peripheral vascular disease of the 
right and left lower extremities with autonomic neuropathy 
with hypotension, associated with diabetes mellitus, each 
evaluated as 20 percent disabling, in addition to the 
evaluation of his diabetes mellitus.  All three issues were 
included in the June 2003 Statement of the Case.  

However, on the VA Form 1-9, Appeal to Board of Veterans' 
Appeals that was received on June 2003, the veteran did not 
check the box that said he was appealing all issues on the 
statement of the case.  Instead, he checked the box that said 
he was appealing only certain issues, and then listed the 
rating for diabetes mellitus as the only issue on appeal.  
See 38 C.F.R. § 20.200.  This matter will be further 
addressed below.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  



REMAND

The veteran contends that the 20 percent evaluation for his 
service connected diabetes mellitus is insufficient to 
reflect its current severity.  He argues that this disability 
prevents him from participating in activities that he used to 
enjoy and requires insulin use as needed several times each 
week.  

At the January 2006 hearing, the veteran and his wife 
testified that the veteran's diabetes has resulted in a 
balance disorder which has not been considered in the 
evaluation of the veteran's disability.  

Furthermore, they believe that the veteran has developed eye 
problems secondary to his diabetes mellitus.  There is no 
indication that the possibility of a balance disorder or the 
recent development of an eye disability has been addressed by 
a VA examiner.  

In addition, the record shows that the veteran was last 
afforded a VA examination of his diabetes mellitus in July 
2005.  However, the claims folder was not available for 
review by the examiner.  Given the above, the Board finds 
that the veteran should be afforded an additional examination 
of his service-connected disability.  

In addition, the veteran and his spouse offered testimony at 
the January 2006 hearing regarding the veteran's peripheral 
vascular disease and peripheral neuropathy.  

VA has a duty to address all issues raised during the course 
of an appeal.  Martin v. Derwinski, 1 Vet. App. 411, 413 
(1991).  In addition, issues which are inextricably 
intertwined must be considered together.  Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied for the 
issues of increased evaluations for the 
service-connected peripheral vascular 
disease of the right and left lower 
extremities with autonomic neuropathy with 
hypotension.  See also 38 C.F.R. § 3.159 
(2002).  

2.  The RO should take appropriate steps 
to contact the veteran and request that he 
identify all treatment sources for the 
service-connected diabetes mellitus and 
other related disability since 2001.  
After the veteran has replied and 
submitted the necessary authorizations, 
any records not previously obtained should 
be obtained and associated with the claims 
folder. 

3.  The veteran should be afforded VA 
examination(s) of his diabetes mellitus 
and all associated disabilities.  The 
claims folder must be made available to 
all examiners for study in conjunction 
with the examinations.  All indicated 
tests and studies should be conducted.  
The extent and symptoms referable to 
related peripheral neuropathy and 
peripheral vascular disease should be 
fully described.  After the completion of 
the examinations and review of the record, 
the examiner(s) should attempt to express 
the following opinions: 

a)  Is it as likely at not that the 
veteran's diabetes mellitus requires 
regulation of his activities? 

b)  Does the veteran have episodes of 
ketoacidosis or hypoglycemic reactions?  
If so, what are the frequency and severity 
of these episodes?  

c)  Does the veteran have a disability 
manifested by loss of balance?  If so, is 
this disability as likely as not the 
result of the veteran's service connected 
diabetes mellitus?  

d)  Is it as likely as not that the 
veteran has an eye disability due to his 
service connected diabetes mellitus?  If 
so, what is the diagnosis for this 
disability?  

The reasons and bases for all opinions 
should be provided in the examination 
report.  

4.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  In 
addition, the issues of increased 
evaluations for service-connected 
peripheral vascular disease of the right 
and left lower extremities with autonomic 
neuropathy with hypotension should be 
addressed.  If any benefit sought on 
appeal, for which a Notice of Disagreement 
has been filed, remains denied, the 
veteran and representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 

